Citation Nr: 0529309	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-05 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for malignant fibrous 
histiocytoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1962 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claims of entitlement to service 
connection for hearing loss and for malignant fibrous 
histiocytoma.  The appellant disagreed and this appeal 
ensued.  

In June 2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.  He also testified with regard to a claim for service 
connection for tinnitus.  This claim is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant currently has a hearing loss that is 
related to noise exposure during his active service.  

2.  The appellant did not serve in the Republic of Vietnam, 
nor did he visit or perform duties in the Republic of 
Vietnam.  

3.  While serving as a refrigeration and air conditioning 
specialist with two civil engineering squadrons at Forbes Air 
Force Base (AFB) during the Vietnam era, the appellant was 
not exposed to Agent Orange or another herbicide agent.  

4.  The appellant's diagnosed malignant fibrous histiocytoma 
is not related to service or to alleged exposure to herbicide 
agents.  




CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).  

2.  Malignant fibrous histiocytoma, claimed as a result of 
exposure to a herbicide agent, was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In letters dated in November 2001 and January 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claims, or to tell VA 
about any evidence or information he wanted VA to obtain for 
him.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

After VCAA-compliant notice was sent, the claims were 
adjudicated or readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO obtained private medical evidence identified by the 
veteran, and requested, to no avail, records of herbicide 
exposure from the National Personnel Records Center.  There 
is no identified evidence that has not been accounted for; 
the veteran's representative has been given the opportunity 
to submit written argument; and the veteran has testified at 
a hearing.  The Board finds that the duty to assist has been 
satisfied.


Hearing Loss

The appellant claims he has a loss of hearing that is related 
to his active service.  He reported that during service he 
worked as a refrigeration and air conditioning specialist 
repairing compressors and other industrial equipment at 
Forbes AFB near Topeka, Kansas, and at various Atlas missile 
sites in that area.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The record includes private audiologic evaluations as early 
as February 1983 and a VA audiometric evaluation in July 2002 
indicating a hearing loss corresponding with the requirements 
of 38 C.F.R. § 3.385 (2004).  Thus, the medical evidence 
shows a current hearing loss and satisfies the initial 
element of a service-connection claim.  

The service medical records are silent as to any findings of 
a hearing loss or of any complaints by the appellant of a 
hearing loss or of acoustic trauma.  The separation 
examination, in February 1966, included an audiometric 
evaluation that did not reveal a hearing loss.  At that 
examination, the audiometric measurements in decibels (dB) 
for various frequencies (in Hertz (Hz)) ranged from zero to 
not more than 10 dB, which is not indicative of a hearing 
loss at the time of the appellant's separation from service.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("[T]the 
threshold for normal hearing is from 0 dB to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.").  The service personnel records, though, confirm the 
appellant was a refrigeration and air conditioning specialist 
at Forbes AFB in the mid-1960s.  Based on the appellant's 
documented occupational category, it can be reasonably 
concluded that the appellant may have been exposed to 
acoustic trauma while working on industrial refrigeration and 
air conditioning equipment.  

The key element of this claim required medical evidence 
connecting the current hearing loss with the in-service noise 
exposure described by the appellant.  The medical evidence 
includes an August 2002 addendum to the VA examination of 
July 2002, in which the examiner concluded that it was more 
likely than not that some component of the appellant's 
hearing loss was the result of his military noise exposure.  
Although this opinion is based in part on the appellant's 
recitation of his service history to that examiner, whose 
opinion in part simply records information provided by the 
appellant, the opinion also represents the examiner's 
professional opinion assuming the accuracy of the appellant's 
history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence.").  As noted above, 
the appellant likely was exposed to acoustic trauma during 
his service while performing duties as a refrigeration and 
air conditioning specialist.  The examiner's August 2002 
opinion, therefore, constitutes a medical opinion favoring a 
connection between the appellant's service and his current 
hearing loss.  

In short, the record includes competent medical evidence of a 
nexus between the current hearing loss and the appellant's 
service.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that the 
evidence supports the claim of entitlement to service 
connection for hearing loss.  

Malignant Fibrous Histiocytoma

The appellant claims he has malignant fibrous histiocytoma, a 
soft tissue sarcoma, which is related to his service.  The 
record includes medical evidence showing that he has 
malignant fibrous histiocytoma, which was first discovered in 
July 1999.  

Malignant fibrous histiocytoma is listed at 38 C.F.R. 
§ 3.309(e) (2004), as a disease related to exposure to Agent 
Orange in Vietnam.  VA regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2004), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  A "herbicide 
agent" is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2004).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2004) will be considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (2004).  
VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, a "soft-tissue sarcoma" - defined as including 
malignant fibrous histiocytoma - shall be service- connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) (2004) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2004) are also satisfied.  
38 C.F.R. § 3.309(e) (2004).  

The record does not show, however, that the appellant served 
in the Republic of Vietnam during his service.  The 
Department of Defense (DD) Form 214, Report of Transfer or 
Discharge, revealed the appellant had no foreign service and 
is silent as to any service in Vietnam.  The appellant 
contends that the separation form is incomplete, and he has 
submitted copies of additional service personnel records he 
had obtained from the service department providing a fuller 
description of his service.  These documents confirm he 
served at Forbes AFB with two civil engineer squadrons and 
worked as a refrigeration and air conditioning specialist.  
Nonetheless, these documents do not indicate that he served 
in Vietnam, nor has the appellant himself alleged he served 
in Vietnam.  Therefore, the presumptive provisions of 
sections 3.307 and 3.309(e) are not applicable to this case.  
Nor, as the histiocytoma was first manifested many years 
after service , is the one-year presumption of section 
3.309(a) applicable. 

The appellant is not precluded, though, from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that includes the difficult burden of 
tracing causation to a condition or event during service).  
The appellant has submitted an April 2002 statement from a 
private physician, who opines that it "is more likely than 
not, that the sarcoma was caused by his Agent Orange exposure 
from his tour of duty in the military services."  

The appellant maintains he was exposed to Agent Orange while 
working at Forbes AFB.  In support of this contention, he 
submitted documents showing that Agent Orange was produced in 
several locations, including at a chemical plant in 
Jacksonville, Arkansas, which is near Little Rock AFB.  At 
his hearing in June 2005, he noted that aircraft operating 
from Little Rock AFB were C-130 cargo planes, and that the 
same aircraft operated from Forbes AFB.  He also reported the 
C-130s operating from one of these airfields often operated 
from the other, and that these aircraft likely were 
contaminated by Agent Orange.  He also noted that more than 
two million barrels of Agent Orange were missing, from which 
he speculated that the some of these barrels were 
misappropriated for use in clearing or maintaining these air 
bases.  He claimed he occasionally was assigned temporary 
duties at Forbes AFB that included spraying a defoliant, 
which he asserts likely was Agent Orange.  He has obtained 
and associated with the claims file statements from four 
fellow airmen, who attest to their work together in 
maintenance of the grounds at Forbes AFB and their use of a 
chemical to control weeds and other vegetation.  In this 
manner, he claims he was exposed to Agent Orange within the 
United States, rather than in Vietnam.  

Unfortunately, the only evidence in support of these 
allegations is the appellant's own statements and those of 
persons he served with.  He is certainly competent to offer 
his testimony as to readily observable events, such as his 
work at Forbes AFB and his temporary assignment maintaining 
the grounds at that airfield.  His four friends are similarly 
competent to confirm these short-term assignments and their 
use of a chemical of some kind.  See Layno, 6 Vet. App. at 
469 (lay testimony is competent as to readily observable 
facts).  Moreover, the historical record confirms that Agent 
Orange was produced at a chemical plant near the Little Rock 
AFB and that C-130 aircraft operated from both that airfield 
and from Forbes AFB.  

The evidence, though, does not indicate that the chemical 
used was Agent Orange or a similar herbicide, or even that 
the appellant used such a chemical in the course of his 
service, or even that such a chemical was used in grounds 
maintenance.  The appellant was a refrigeration and air 
conditioning specialist, not a chemist, and thus he did not 
have - and apparently does not currently possess - the 
competence or expertise to render an informed opinion as to 
the identification of the chemical he claims to have used.  
Cf. Grottveit, 5 Vet. App. at 93 (where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required).  The 
appellant has provided the record with various histories of 
the Forbes AFB and with information as to the uses of Agent 
Orange for military purposes in Vietnam and for agricultural 
and industrial uses in the United States through the 1960s.  
None of this evidence, though, places the appellant in a 
position to have been exposed to Agent Orange during his 
service, or even discusses the uses of Agent Orange in the 
United States.  

In short, there is no evidence in the claims file to support 
the allegation that the military used Agent Orange, or some 
other herbicide, at facilities in the United States, much 
less specifically at Forbes AFB during the appellant's 
service.  The April 2002 opinion of the private physician, 
which connects the appellant's service to Agent Orange 
exposure, is based on the appellant's unsubstantiated 
allegations.  Because the evidence does not include any 
support for the claimed exposure, and because the record does 
not show the appellant served in Vietnam, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for malignant fibrous histiocytoma.  


ORDER

Service connection for hearing loss is granted.  

Service connection for malignant fibrous histiocytoma is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


